      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.847 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   KEVIN KENDALL, individually and on                  Case No.: 3:20-cv-01828-H-LL
     behalf of all others similarly situated,
14
                                        Plaintiff,       ORDER DENYING DEFENDANTS’
15                                                       MOTION TO DISMISS
     v.
16
     ODONATE THERAPEUTICS, INC.,                         [Doc. No. 25.]
17   KEVIN C. TANG, MICHAEL HEARNE,
18   and JOHN G. LEMKEY,
19                                  Defendants.
20
           On April 13, 2021, Plaintiff Kevin Kendall filed his second amended complaint
21
     (“SAC”) alleging Defendants Odonate Therapeutics, Inc. (“Odonate”), Kevin C. Tang,
22
     Michael Hearne, and John G. Lemkey (“Defendants”) had violated federal securities laws.
23
     (Doc. No. 24, SAC.) On May 13, 2021, Defendants filed a motion to dismiss Plaintiff’s
24
     SAC for failure to state a claim. (Doc. No. 25.) Plaintiff filed his opposition on June 26,
25
     2021. (Doc. No. 30.) Defendants filed their reply on July 26, 2021. (Doc. No. 32.) On
26
     August 4, 2021, the Court took the matter under submission. (Doc. No. 35.) For the reasons
27
     that follow, the Court denies Defendants’ motion to dismiss.
28

                                                     1
                                                                                3:20-cv-01828-H-LL
      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.848 Page 2 of 17



 1                                          Background
 2         The following allegations are taken from Plaintiff’s SAC. This is a securities class
 3   action against Odonate Therapeutics, Inc. and three of its officers under Sections 10(b) and
 4   20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
 5   promulgated thereunder. (SAC ¶¶ 225–41.) The case is brought on behalf all persons and
 6   entities who purchased or otherwise acquired the stock of Odonate between December 7,
 7   2017 and March 19, 2021 (the “Class Period”). (Id. ¶ 217.)
 8         Founded in 2013, Odonate is a pharmaceutical company formerly focused on the
 9   development of therapeutics for the treatment of cancer. (Id. ¶¶ 2, 33.) Defendant Tang is
10   Odonate’s Chairman and Chief Executive Officer. (Id. ¶ 19.) Defendant Hearne has served
11   as Odonate’s Chief Financial Officer since November 2018. (Id. ¶ 20.) Defendant Lemkey
12   served as Odonate’s Chief Financial Officer until November 2018, when he was promoted
13   to Chief Operating Officer. (Id. ¶ 21.) Plaintiff alleges Odonate’s primary focus was
14   developing its sole drug candidate, tesetaxel – an orally administered chemotherapy agent
15   – to treat patients with locally advanced or metastatic breast cancer (“MBC”). (Id. ¶¶ 2,
16   34–35.) Odonate previously completed Phase 1 and Phase 2 clinical trials of tesetaxel in
17   patients with MBC. (Id. ¶ 35.) In December 2017, Odonate announced it was initiating
18   CONTESSA, a multinational, multicenter, randomized Phase 3 study of tesetaxel in
19   combination with capecitabine (an existing approved cancer drug) in approximately 600
20   patients with locally advanced or MBC. (Id. ¶¶ 36, 57–59.) On December 8, 2017, Odonate
21   filed for an Initial Public Offering (“IPO”) with the Securities and Exchange Commission
22   (“SEC”) for 6,250,000 shares of common stock at a price of $24.00 per share. (Id. ¶¶ 37,
23   188.) Plaintiff alleges the aggregate gross proceeds from the IPO were $160.6 million, and
24   net proceeds were $147.3 million. (Id.) Plaintiff alleges that Odonate’s value proposition
25   to investors was that tesetaxel, in combination with capecitabine or as a monotherapy, was
26   efficacious, convenient, and safe relative to existing treatment options. (Id. ¶ 36.)
27   Odonate’s Registration Statement, filed as part of its IPO, stated: “CONTESSA is designed
28   to evaluate whether tesetaxel plus a reduced dose of capecitabine results in improved

                                                  2
                                                                                 3:20-cv-01828-H-LL
         Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.849 Page 3 of 17



 1   [progression-free survival (“PFS”)] with manageable toxicity and favorable quality-of-life
 2   compared to the approved dose of capecitabine alone.” (Id. ¶ 59.) The Registration
 3   Statement explained that Odonate expected to begin enrolling patients in CONTESSA in
 4   the fourth quarter of 2017, and to report top-line results from the study in 2020. (Id.)
 5           Plaintiff alleges that significant safety concerns regarding tesetaxel arose during
 6   CONTESSA, which Defendants were aware of but did not disclose to investors or the
 7   public. (Id. ¶¶ 5, 40.) Plaintiff’s allegations regarding the issues that arose during
 8   CONTESSA rely on statements from five confidential witnesses: (1) CW1, an Associate
 9   Director, Clinical Site Relationship Management at Odonate from May 2018 to December
10   2018; (2) CW2, a Director of Clinical Operations at Odonate from June 2017 to September
11   2019; (3) CW3, an Executive Assistant at Odonate from September 2017 to April 2019;
12   (4) CW4, an Associate Director, Site Management at Odonate from December 2017 to
13   March 2019; and (5) CW5, an Associate Director, Clinical Site Relationship Manager
14   (May 2018 – February 2019), Regional Medical Liaison (March 2019 – April 2019), and
15   Regional Director, Clinical Operations (May 2019 – mid-March 2021). (Id. ¶¶ 24–29.) The
16   first doses of tesetaxel in the CONTESSA trial were allegedly administered sometime in
17   early 2018. (Id. ¶ 41.) By at least August 2018, and potentially as early as May 2018,
18   Plaintiff alleges that CONTESSA trial sites were reporting to Odonate that they were
19   experiencing a higher-than-expected rate of neutropenia (abnormally low number of
20   neutrophils, a type of white blood cell, in the blood) 1 in patients. (Id. ¶ 42.) Plaintiff alleges
21   trial doctors expressed concerns to Odonate about the unexpectedly high rate of
22   neutropenia, and that many patients began withdrawing from the CONTESSA trial, either
23   voluntarily or through removal by their doctors, due to the rates of neutropenia and other
24   adverse events (“AEs”). (Id. ¶¶ 5, 42.) CONTESSA was not a double-blind trial, meaning
25   that Odonate knew which patients were given which dose, and had access to the raw trial
26   data and information throughout the trial. (Id. ¶ 43.) Plaintiff alleges Odonate’s company
27
28   1
             Neutropenia, Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/21058-neutropenia.

                                                        3
                                                                                           3:20-cv-01828-H-LL
      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.850 Page 4 of 17



 1   leadership, including Defendant Tang and Defendant Lemkey, received expedited reports
 2   of patients being hospitalized for neutropenia in the first few months of the CONTESSA
 3   trial. (Id.)
 4          In August 2018, Odonate’s Chief Medical Officer Joseph O’Connell (“CMO
 5   O’Connell”) and Vice President of Site Management Jill Krause (“VP Krause”) allegedly
 6   held a teleconference call with the clinical site management team about the higher-than-
 7   expected neutropenia rates and related patient withdrawals. (Id. ¶ 44.) During the call,
 8   CMO O’Connell and VP Krause allegedly stated that Odonate was initiating an urgent “all-
 9   hands-on-deck” program to lower the rate of patient withdrawals from CONTESSA. (Id.)
10   Presentations would be given to clinical site investigators on how to identify early signs of
11   neutropenia (e.g., calling patients 3–4 days after receiving a dose to inquire about fever or
12   other neutropenia symptoms), and how to treat it in ways permitted by the trial. (Id.) The
13   presentation was allegedly intended to provide doctors with knowledge and options to
14   prevent patients from experiencing neutropenia within the trial, such as by lowering the
15   tesetaxel dose for a short time or adjusting the pacing of blood draws in order to identify
16   and treat patients more quickly. (Id. ¶¶ 44–45.) Within the following two weeks, all 100–
17   120 trial sites allegedly received the presentation on neutropenia. (Id. ¶ 44.) Subsequently,
18   some trial sites implemented the new recommended protocol, but approximately ten trial
19   sites, or roughly 10% of the total number of sites, allegedly dropped out of the CONTESSA
20   trial in the first few months. (Id. ¶ 47.) Plaintiff alleges this represented an unusually high
21   dropout rate for clinical trials, and that Odonate had to find new sites as replacements. (Id.)
22   Plaintiff alleges that the directive to initiate the presentation and change in protocol came
23   from Defendant Tang, Defendant Lemkey, and CMO O’Connell, (id. ¶ 46), and that
24   Odonate’s leadership regularly received communications about the CONTESSA trial, (id.
25   ¶¶ 49–50).
26          On June 27, 2019, Odonate held an underwritten public offering of 4,750,000 shares
27   of common stock at a price of $26.00 per share; Plaintiff alleges the aggregate gross
28   proceeds were $142 million and net proceeds were $135.1 million. (Id. ¶¶ 38, 188.) On

                                                    4
                                                                                   3:20-cv-01828-H-LL
      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.851 Page 5 of 17



 1   October 21, 2019, Odonate announced completion of enrollment in the CONTESSA trial.
 2   (Id. ¶ 103.) On August 24, 2020, Odonate issued a press release announcing top-line results
 3   from the CONTESSA trial. (Id. ¶¶ 8, 165.) Odonate reported that the trial met its primary
 4   endpoint – improving PFS – but that Grade 3 or higher neutropenia occurred in 71.2% of
 5   patients receiving the combination treatment (tesetaxel and capecitabine) versus 8.3% of
 6   patients treated with capecitabine alone. (Id. ¶ 165.) Additionally, febrile neutropenia
 7   occurred in 12.8% of patients receiving the combination treatment versus 1.2% for
 8   capecitabine alone. (Id.) The overall treatment discontinuation rate due to any AE was
 9   23.1% of patients treated with the combination treatment versus 11.9% of patients treated
10   with capecitabine alone. (Id.) At this news, Odonate’s stock price fell $15.21 per share, or
11   45.35%, to close at $18.33 per share on August 24, 2020. (Id. ¶ 166.)
12         On September 1, 2020, Odonate held a public offering of 6,456,000 shares at $14.25
13   per share; Plaintiff alleges the aggregate gross proceeds were $92 million and net proceeds
14   were $87.4 million. (Id. ¶¶ 38, 188.) On March 22, 2021, Odonate issued a press release
15   announcing it was discontinuing tesetaxel’s development following feedback from the U.S.
16   Food and Drug Administration (“FDA”) that the clinical data package for tesetaxel was
17   unlikely to support FDA approval. (Id. ¶ 168.) At this news, Odonate’s stock price fell
18   $15.07 per share, or 79%, to close at $3.96 per share on March 22, 2021. (Id. ¶ 169.) On
19   March 25, 2021, Odonate filed a Form 8-K with the SEC providing more details about
20   Odonate’s discontinuation of tesetaxel’s development, and the wind-down of Odonate’s
21   operations. (Id. ¶ 170.) At this news, Odonate’s stock price fell $0.52, or 14.4%, to close
22   at $3.09 per share on March 26, 2021. (Id. ¶ 171.)
23         On September 16, 2020, Plaintiff filed a class action complaint against Defendants.
24   (Doc. No. 1.) On May 13, 2021, Plaintiff filed the operative SAC against Defendants. (Doc.
25   No. 24.) Plaintiff alleges that during the Class Period, Defendants concealed material,
26   adverse facts from investors regarding the negative results and necessary changes to
27   protocol in the CONTESSA trial. (Id. ¶¶ 6–7.) Plaintiff alleges that throughout the Class
28   Period, Defendants made misleading statements containing misrepresentations and

                                                  5
                                                                                 3:20-cv-01828-H-LL
         Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.852 Page 6 of 17



 1   omissions regarding the CONTESSA trial, patient outcomes and experiences while using
 2   tesetaxel, and the likelihood of tesetaxel’s approval by the FDA. (Id. ¶¶ 5–7.) The SAC
 3   alleges that Defendants violated Sections 10(b) and 20(a) of the Exchange Act, 15 U.S.C.
 4   §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5. (Id.
 5   ¶ 13.) By the present motion, Defendants move to dismiss Plaintiff’s SAC for failure to
 6   state a claim upon which relief can be granted. (Doc. No. 25.)2
 7                                                   Discussion
 8   I.      Legal Standards
 9           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
10   accepted as true, to ‘state a claim to relief that is plausible on its face.’” In re Alphabet, Inc.
11   Sec. Litig., 1 F.4th 687, 698 (9th Cir. 2021) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678
12   (2009)). “A complaint is plausible on its face ‘when the plaintiff pleads factual content that
13   allows the court to draw the reasonable inference that the defendant is liable for the
14   misconduct alleged.’” Id. (quoting Iqbal, 556 U.S. at 678). “When there are well-pleaded
15   factual allegations, a court should assume their veracity and then determine whether they
16   plausibly give rise to an entitlement to relief.” Id. (quoting Iqbal, 556 U.S. at 679); see
17   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Dismissal is
18   inappropriate unless the plaintiff’s complaint fails to “state a claim to relief that is plausible
19   on its face.” Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir. 2009), as
20   amended (Feb. 10, 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
21
22
     2
             With their motion to dismiss, Defendants filed a request for judicial notice and for incorporation
23   by reference of 22 exhibits. (Doc. No. 25-4.) On June 25, 2021, Plaintiff filed a partial opposition to
24   Defendants’ request for judicial notice of Exhibits G, I, L, M, N, O, Q, and R. (Doc. No. 28.) On
     July 26, 2021, Defendants requested that the Court consider an additional exhibit. (Doc. No. 34.) The
25   Court need not resolve Plaintiff’s objections, as it does not reference or rely upon any of Defendants’
     exhibits in its Order. The Court also notes that Defendants’ request for judicial notice and for incorporation
26   by reference, and argument relating to that request, was not made as part of their motion to dismiss or
     reply. (See Doc. Nos. 25-4 at 1–6; 34 at 1–3.) Additionally, Plaintiff made his objections to Defendants’
27   exhibits in a separate filing, not as part of his opposition. (See Doc. No. 28.) This is improper; to the extent
28   parties have requests or objections regarding exhibits, they should be raised in the applicable briefing, not
     in separate filings that evade the page limits for briefing.

                                                            6
                                                                                                  3:20-cv-01828-H-LL
      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.853 Page 7 of 17



 1         A complaint stating claims under Section 10(b) and Rule 10b-5 must additionally
 2   satisfy the dual heightened pleading requirements of Federal Rule of Civil Procedure 9(b)
 3   and the Private Securities Litigation Reform Act of 1995 (“PSLRA”). Prodanova v. H.C.
 4   Wainwright & Co., LLC, 993 F.3d 1097, 1106 (9th Cir. 2021) (citing Zucco Partners, 552
 5   F.3d at 990). Federal Rule of Civil Procedure 9(b) requires a plaintiff to “state with
 6   particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). In other words,
 7   “[a]verments of fraud must be accompanied by the who, what, when, where, and how of
 8   the misconduct charged.” Prodanova, 993 F.3d at 1106 (quoting Kearns v. Ford Motor Co.,
 9   567 F.3d 1120, 1124 (9th Cir. 2009)). While Rule 9(b) allows intent and “other conditions
10   of a person’s mind” to be averred generally, “[t]he PSLRA significantly altered pleading
11   requirements in private securities fraud litigation by requiring that a complaint ‘plead with
12   particularity both falsity and scienter.’” Gompper v. VISX, Inc., 298 F.3d 893, 895 (9th
13   Cir. 2002) (quoting Ronconi v. Larkin, 253 F.3d 423, 429 (9th Cir. 2001)). “PSLRA’s
14   heightened pleading requirements are meaningful ones, requiring courts carefully to
15   evaluate securities fraud complaints to ensure compliance with the statute’s elevated
16   pleading standards.” Nguyen v. Endologix, Inc., 962 F.3d 405, 413 (9th Cir. 2020).
17   II.   Analysis
18         “To plead a claim under § 10(b) and Rule 10b-5, a plaintiff must allege ‘(1) a
19   material misrepresentation or omission; (2) scienter; (3) a connection between the
20   misrepresentation or omission and the purchase or sale of a security; (4) reliance;
21   (5) economic loss; and (6) loss causation.’” Endologix, 962 F.3d at 413 (quoting Or. Pub.
22   Emps. Ret. Fund v. Apollo Grp. Inc., 774 F.3d 598, 603 (9th Cir. 2014)). Defendants
23   contend that Plaintiff has failed to allege the first two elements with sufficient particularity
24   to satisfy the PSLRA’s pleading standards. The Court addresses each in turn.
25         A.     Whether The SAC Sufficiently Pleads Falsity
26         Falsity is any “untrue statement of a material fact.” 15 U.S.C. § 78u–4(b)(1). It also
27   occurs when a defendant “omitted to state a material fact necessary in order to make the
28   statements made, in light of the circumstances in which they were made, not misleading.”

                                                    7
                                                                                    3:20-cv-01828-H-LL
      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.854 Page 8 of 17



 1   Id. To plead falsity under the PSLRA, a complaint must “specify each statement alleged to
 2   have been misleading, the reason or reasons why the statement is misleading and, if an
 3   allegation regarding the statement or omission is made on information and belief . . . state
 4   with particularity all facts on which that belief is formed.” Id. A complaint must allege both
 5   that the statement or omission is misleading and that it is material. In re Alphabet, 1 F.4th
 6   at 699. Courts apply the “objective standard of a ‘reasonable investor’ to determine whether
 7   a statement is misleading.” Id. (citing In re VeriFone Sec. Litig., 11 F.3d 865, 869 (9th Cir.
 8   1993)). Section 10(b) and Rule 10b-5 “do not create an affirmative duty to disclose any
 9   and all material information” and instead require disclosure “only when necessary ‘to make
10   . . . statements made, in light of the circumstances under which they were made, not
11   misleading.’” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44 (2011) (quoting 17
12   C.F.R. § 240.10b-5(b)). To be misleading, a statement or omission “must affirmatively
13   create an impression of a state of affairs that differs in a material way from the one that
14   actually exists.” Brody v. Transitional Hosps. Corp., 280 F.3d 997, 1006 (9th Cir. 2002)
15   (citing McCormick v. The Fund American Cos., 26 F.3d 869, 880 (9th Cir. 1994))
16         “The materiality of the misrepresentation or an omission depends upon whether
17   there is ‘a substantial likelihood that [it] would have been viewed by the reasonable
18   investor as having significantly altered the “total mix” of information made available’ for
19   the purpose of decisionmaking by stockholders concerning their investments.” Retail
20   Wholesale & Dep’t Store Union Loc. 338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d
21   1268, 1274 (9th Cir. 2017) (quoting Basic Inc. v. Levinson, 485 U.S. 224, 231–32 (1988)).
22   The inquiry into materiality is “fact-specific,” Matrixx Initiatives, 563 U.S. at 43 (quoting
23   Basic, 485 U.S. at 236), and “requires delicate assessments of the inferences a ‘reasonable
24   shareholder’ would draw from a given set of facts and the significance of those inferences
25   to him,” Fecht v. Price Co., 70 F.3d 1078, 1080 (9th Cir. 1995) (quoting TSC Indus., Inc.
26   v. Northway, Inc., 426 U.S. 438, 450 (1976)). “[T]hese assessments are peculiarly ones for
27   the trier of fact.” Id. (quoting TSC Indus., 426 U.S. at 450). As a result, resolving whether
28   a statement or omission is misleading or material as a matter of law is generally appropriate

                                                   8
                                                                                   3:20-cv-01828-H-LL
      Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.855 Page 9 of 17



 1   “only if the adequacy of the disclosure or the materiality of the statement is ‘so obvious
 2   that reasonable minds [could] not differ.’” Id. at 1081 (quoting Durning v. First Bos. Corp.,
 3   815 F.2d 1265, 1268 (9th Cir. 1987)); see In re Alphabet, 1 F.4th at 700.
 4         Plaintiff alleges the failure to disclose that elevated rates of neutropenia in
 5   CONTESSA led to unexpectedly high rates of patient withdrawal from the trial, resulting
 6   in an emergency change to the trial protocol and presentations to all CONTESSA trial sites,
 7   was a material omission rendering many of Defendants’ statements during the Class Period
 8   false and misleading. (SAC ¶¶ 40–55.) Plaintiff contends that Defendants never disclosed
 9   the August 2018 emergency program to prevent patients from experiencing neutropenia
10   and to reduce the rate of patient discontinuation. (Doc. No. 30 at 20.) Plaintiff identifies
11   over forty public press releases, reports, filings, presentations, and other announcements
12   by Defendants in which they allegedly made misstatements and omissions during the Class
13   Period. (SAC ¶¶ 57–138.) The Court need not address all of the statements pled in the SAC,
14   as it concludes Plaintiff has sufficiently pled actionable statements by Defendants to
15   survive a motion to dismiss.
16         Plaintiff alleges that Defendants stated that they were expecting “to complete
17   enrollment of CONTESSA in the second half of 2019” and “announced the completion of
18   enrollment in CONTESSA” in October 2019. (Id. ¶¶ 81, 86, 91–92, 97–98, 99–100, 101–
19   02, 103–04, 105–06, 107, 108–13, 114–15, 116–17.) Plaintiff argues these statements were
20   materially false and misleading because Defendants did not disclose that 10% of their trial
21   sites allegedly had dropped out in the first few months of CONTESSA, which affected
22   enrollment and necessitated finding and initiating replacement trial sites. (Id. ¶ 47.)
23   Plaintiff also alleges that Defendants continued to make statements about the hypothesis
24   behind CONTESSA: tesetaxel’s potential to “provide significant quality-of-life advantages
25   over other chemotherapy options,” to “lengthen PFS while being well-tolerated compared
26   to other options,” to be “generally well-tolerated” by patients, to have a “favorable benefit-
27   risk profile,” and to offer “several potential therapeutic advantages over currently available
28   taxanes.” (Id. ¶¶ 81–86, 87–88, 93–94, 95–96, 108–13.) Plaintiff alleges Defendants also

                                                   9
                                                                                   3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.856 Page 10 of 17



 1   continued to cite to an independent researcher’s quote in describing the rationale for the
 2   CONTESSA study: “the trend toward improved efficacy with lower doses of capecitabine
 3   may result from the significantly lower proportion of patients discontinuing study therapy
 4   prematurely because of toxicity.” (Id. ¶¶ 82–86, 108–13.) These statements were made in
 5   numerous forums after the alleged August 2018 emergency protocol change due to higher-
 6   than-expected rates of neutropenia and subsequent patient withdrawals in CONTESSA,
 7   including in the press releases and presentations leading up to Odonate’s June 2019 public
 8   offering. (Id. ¶¶ 93–94, 95–96.) Plaintiff argues these statements were materially false and
 9   misleading in light of Odonate’s value proposition to investors: that tesetaxel could be an
10   effective, safe, and well-tolerated therapy option in comparison to existing treatment
11   options. (Id. ¶¶ 36, 59.) Plaintiff alleges that after learning that patients were experiencing
12   elevated levels of neutropenia and other AEs – which resulted in their voluntary or doctor-
13   mandated withdrawals from the trial – and implementing an emergency protocol to manage
14   and limit those outcomes, Defendants failed to disclose these events, continued to make
15   positive statements about tesetaxel’s potential, and initiated a public offering in June 2019
16   that raised net proceeds of $135.1 million. (Id. ¶¶ 38, 87–88, 97–98.) Plaintiff alleges
17   Defendants’ statements created an impression that CONTESSA was proceeding as
18   expected, with no significant setbacks – especially none that would potentially undermine
19   the central rationale behind the trial – while the undisclosed reality was materially different.
20   (Doc. No. 30 at 16 (citing Brody, 280 F.3d at 1006).)
21         Additionally, Plaintiff alleges Defendants made numerous material and misleading
22   statements and omissions in their announcement and subsequent public discussion of the
23   CONTESSA top-line results in late 2020. In several forums, including in the filings and
24   statements related to Odonate’s September 2020 public offering, Defendants allegedly
25   characterized CONTESSA’s top-line results as “positive,” and stated that “[t]esetaxel plus
26   capecitabine was associated with what we believe are manageable side effects.” (SAC
27   ¶¶ 118–19, 120–21, 122–23, 124–25, 126–28, 129–30.) Defendants also allegedly spoke
28   at length about the rates of neutropenia and patient treatment discontinuation in

                                                    10
                                                                                    3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.857 Page 11 of 17



 1   CONTESSA during a December 2020 investor and analyst presentation, stating that “the
 2   treatment discontinuation rate due to neutropenia was low,” and “[neutropenia] was
 3   generally manageable.” (Id. ¶¶ 129–30.) Plaintiff argues these statements were materially
 4   false and misleading because Defendants failed to disclose that the reported AEs, like
 5   neutropenia, were managed by implementing an emergency revised trial protocol and
 6   training presentation at all of the CONTESSA trial sites. (Doc. No. 30 at 19.) Plaintiff
 7   alleges that reasonable investors would have considered the omitted information regarding
 8   the August 2018 emergency program to have materially altered the total mix of information
 9   available to them. (Id. at 20 (citing Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 987
10   (9th Cir. 2008)).)
11         The SAC’s allegations are sufficient to state a claim under Section 10(b) and Rule
12   10b-5. Plaintiff has identified several allegedly material misstatements and omissions and
13   alleged the reasons why a reasonable investor would consider these statements and
14   omissions to be misleading with particularity. See 15 U.S.C. § 78u–4(b)(1). It is plausible
15   that a reasonable investor would have considered the omitted information regarding the
16   alleged August 2018 emergency program to be material, given that the unexpectedly high
17   rates of neutropenia and patient withdrawals were at odds with the value proposition and
18   hypothesis of CONTESSA. See Matrixx, 563 U.S. at 44. Defendants allegedly did not
19   disclose the adjustment to the trial protocol at any point during CONTESSA, nor during
20   the reporting and discussion of CONTESSA’s top-line results; it is plausible that a
21   reasonable investor would find the omission misleading. See Basic, 485 U.S. at 231–32.
22   The Court cannot determine at this time – as a matter of law – that the omitted information
23   did not make the statements made by Defendants during the Class Period misleading to a
24   reasonable investor. See In re Rigel Pharms., Inc. Sec. Litig., 697 F.3d 869, 880 n.8 (9th
25   Cir. 2012).
26         Defendants argue that there is no affirmative duty to disclose information under
27   securities laws, and contend In re Rigel Pharmaceuticals, Inc. Securities Litigation is
28   controlling. (Doc. No. 25-1 at 13.) Securities laws “do not create an affirmative duty to

                                                  11
                                                                                  3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.858 Page 12 of 17



 1   disclose any and all material information,” rather, “companies can control what they have
 2   to disclose under these provisions by controlling what they say to the market.” Matrixx,
 3   563 U.S. at 44–45. But once Defendants chose to speak on certain topics, such as about the
 4   completion of enrollment in CONTESSA or the top-line results from CONTESSA, “they
 5   were bound to do so in a manner that wouldn’t mislead investors.” Schueneman v. Arena
 6   Pharms., Inc., 840 F.3d 698, 707 (9th Cir. 2016) (quoting Berson, 527 F.3d at 987). The
 7   Court disagrees that Rigel is factually analogous at this stage of litigation. The plaintiff in
 8   Rigel alleged that Defendants’ initial disclosure of results was incomplete, and that later-
 9   reported information should have been included in the initial reporting. 697 F.3d at 881.
10   The Ninth Circuit concluded that “the subsequent release of more extensive
11   information . . . was not inconsistent with the results that originally were reported,” id., and
12   that “the omitted information did not contradict, or render misleading, the original reports
13   of the top-line results.” Id. at 881 n.10. Here, Plaintiff alleges that Defendants never
14   disclosed the August 2018 emergency change in protocol resulting from elevated rates of
15   neutropenia and patient withdrawals, but rather continued to make public statements
16   regarding CONTESSA’s enrollment, value proposition, and top-line results. Plaintiff has
17   sufficiently alleged that the omitted information about the August 2018 program may have
18   rendered Defendants’ public statements misleading.
19         Defendants also contend that each of the statements alleged in the SAC are either
20   true or an opinion and therefore are not actionable. (Doc. No. 25-1 at 2.) But “a statement
21   that is literally true can be misleading and thus actionable under the securities laws.” Brody,
22   280 F.3d at 1006. Thus, while Defendants’ statements that they were completing
23   enrollment in CONTESSA in late 2019 may have been true, it is plausible that a reasonable
24   investor would consider the omission that enrollment had been affected by 10% of sites
25   withdrawing from the trial to be material and misleading. “For an opinion to be misleading
26   by omission, (1) the “statement must omit material facts about the defendant’s inquiry into
27   or knowledge concerning a statement of opinion,” and (2) “those facts must conflict with
28   what a reasonable investor would take from the statement itself.” In re Atossa Genetics Inc

                                                    12
                                                                                    3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.859 Page 13 of 17



 1   Sec. Litig., 868 F.3d 784, 802 (9th Cir. 2017) (citing City of Dearborn Heights Act 345
 2   Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 615 (9th Cir. 2017)). Defendants
 3   argue that because they disclosed the exact percentages of CONTESSA patients that
 4   experienced side effects in their top-line results, their opinion that the side effects were
 5   “manageable” is not actionable. (Doc. Nos. 25-1 at 18; 32 at 6–7.) But Plaintiff has alleged
 6   that Defendants never disclosed the August 2018 emergency change in protocol that was
 7   specifically implemented to manage side effects and patient withdrawals. (Doc. No. 30 at
 8   20.) Plaintiff has sufficiently alleged that Defendants’ “omission makes the opinion
 9   statement at issue misleading to a reasonable person reading the statement fairly and in
10   context.” City of Dearborn Heights, 856 F.3d at 615–16 (quoting Omnicare, Inc. v.
11   Laborers Dist. Council Const. Indus. Pension Fund, 575 U.S. 175, 194 (2015)).
12         In sum, Plaintiff has sufficiently pled that Defendants made public statements and
13   omissions during the Class Period that reasonable jurors could find to be material and
14   misleading. See In re Alphabet, 1 F.4th at 699. Given the fact-intensive nature of these
15   inquiries, Defendants’ arguments regarding the falsity of the alleged statements are better
16   suited to a motion for summary judgment or opposition to class certification when the
17   record is more fully developed. See Fecht, 70 F.3d at 1080–81.
18         B.     Whether The SAC Sufficiently Pleads Scienter
19         To adequately plead scienter under the PSLRA, the complaint must “state with
20   particularity facts giving rise to a strong inference that the defendant acted with the required
21   state of mind.” 15 U.S.C. § 78u–4(b)(2). To allege the requisite scienter, a complaint must
22   “allege that the defendants made false or misleading statements either intentionally or with
23   deliberate recklessness.” Endologix, 962 F.3d at 414 (quoting Zucco Partners, 552 F.3d at
24   991). “[D]eliberate recklessness” is more than “mere recklessness or a motive to commit
25   fraud.” Schueneman, 840 F.3d at 705 (quoting Zucco Partners, 552 F.3d at 991). It exists
26   when a statement represents “an extreme departure from the standards of ordinary care,”
27   which “presents a danger of misleading buyers or sellers that is either known to the
28   defendant or is so obvious that the actor must have been aware of it.” Id. (quoting Zucco

                                                    13
                                                                                    3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.860 Page 14 of 17



 1   Partners, 552 F.3d at 991). Plaintiffs alleging deliberate recklessness need not prove that a
 2   defendant “actually knew” their statements were false or misleading, just that they
 3   “recklessly turn[ed] a blind eye” to the falsity. In re VeriFone Holdings, Inc. Secs. Litig.,
 4   704 F.3d 694, 708 (9th Cir. 2012). When “determining whether the pleaded facts give rise
 5   to a ‘strong’ inference of scienter, the court must take into account plausible opposing
 6   inferences.” Zucco Partners, 552 F.3d at 991 (quoting Tellabs, 551 U.S. at 323). A strong
 7   inference of scienter exists “only if a reasonable person would deem the inference of
 8   scienter cogent and at least as compelling as any opposing inference one could draw from
 9   the facts alleged.” Tellabs, 551 U.S. at 324. The inference “need not be irrefutable, i.e., of
10   the ‘smoking-gun’ genre, or even the ‘most plausible of competing inferences.’” Id. For a
11   motion to dismiss, “if two possible inferences—one fraudulent and the other
12   nonfraudulent—are equally compelling, a plaintiff has demonstrated a strong inference of
13   scienter.” ESG Cap. Partners, LP v. Stratos, 828 F.3d 1023, 1033 (9th Cir. 2016).
14         As an initial matter, Defendants contend that the Court should disregard Plaintiff’s
15   allegations relying on the statements of five confidential witnesses. (Doc. No. 25-1 at 19–
16   21.) “[A] complaint relying on statements from confidential witnesses must pass two
17   hurdles to satisfy the PSLRA pleading requirements.” Zucco Partners, 552 F.3d at 995.
18   “First, the confidential witnesses whose statements are introduced to establish scienter
19   must be described with sufficient particularity to establish their reliability and personal
20   knowledge.” Id. “Second, those statements which are reported by confidential witnesses
21   with sufficient reliability and personal knowledge must themselves be indicative of
22   scienter.” Id. In assessing allegations based on confidential witness statements, courts look
23   to “the level of detail provided by the confidential sources, the corroborative nature of the
24   other facts alleged (including from other sources), the coherence and plausibility of the
25   allegations, the number of sources, the reliability of the sources, and similar indicia.” Id.
26   (quoting In re Daou Sys., Inc., 411 F.3d 1006, 1015 (9th Cir. 2005)). The SAC identifies
27   the job title, tenure, supervisors, and responsibilities for each of the five confidential
28   witnesses. (SAC ¶¶ 24–29.) The confidential witnesses are described with sufficient

                                                   14
                                                                                   3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.861 Page 15 of 17



 1   particularity to support the probability that someone in a position occupied by the sources
 2   would possess the information alleged, see Daou, 411 F.3d at 1015, their statements are
 3   cross-corroborating, and they were employed at Odonate during relevant time periods.
 4   Defendants’ arguments as to why the accounts of the confidential witnesses should be
 5   disregarded are unpersuasive. The Court concludes the allegations regarding the five
 6   confidential witnesses are sufficient to satisfy the PSLRA pleading requirements and will
 7   credit them in its analysis of Defendants’ scienter.
 8         Plaintiff alleges that Defendants knew that their public misrepresentations and
 9   omissions would mislead investors, and/or were deliberately reckless as to the danger of
10   misleading investors. (SAC ¶¶ 174–81.) Defendants allegedly were informed of the
11   elevated rates of neutropenia and patient withdrawals as early as May 2018, and as late as
12   August 2018. (Id. ¶¶ 176–77.) Plaintiff alleges Defendants held an urgent teleconference
13   in August 2018 regarding the AEs in the CONTESSA trial, and initiated an emergency
14   program to decrease the number of patient discontinuations due to neutropenia. (Id.)
15   Members of Odonate’s leadership allegedly gave the directive to initiate the emergency
16   protocol change, received the presentation that was given to all of the CONTESSA trial
17   sites, and received regular updates on AEs, including expedited reports if patients were
18   hospitalized for neutropenia. (Id. ¶¶ 43–44, 46, 49–40, 176–79.) Plaintiff alleges that
19   Defendants held a secondary public offering in June 2019 – after the emergency change in
20   protocol and presentations to all of the CONTESSA trial sites – in which they raised gross
21   proceeds of $142 million and net proceeds of $135.1 million. (Id. ¶ 188.) After the top-line
22   results from CONTESSA were released – allegedly without mention of the change in
23   protocol – Defendants held an additional public offering in September 2020, in which they
24   raised gross proceeds of $92 million and net proceeds of $87.4 million. (Id.)
25         These allegations are sufficient to plead a strong inference that Defendants made
26   materially misleading statements intentionally or with deliberate recklessness. It is
27   plausible that the omitted information presented a danger of misleading buyers or sellers
28   that was either known to Defendants or was so obvious that they must have been aware of

                                                  15
                                                                                 3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.862 Page 16 of 17



 1   it. See Schueneman, 840 F.3d at 705. Plaintiff has adequately pled “a narrative of fraud—
 2   facts which, if true, substantiate an explanation at least as plausible as a nonfraudulent
 3   alternative.” ESG Capital Partners, 828 F.3d at 1035. Defendants contend that a more
 4   compelling opposing inference is that by initiating the change in study protocol, Odonate
 5   was working to protect the health of patients in CONTESSA by ensuring study sites could
 6   respond effectively to observe neutropenia. (Doc. No. 25-1 at 22). The Court does not
 7   consider this to be an opposing inference to Plaintiff’s alleged theory of fraud. See Zucco
 8   Partners, 552 F.3d at 991. It is plausible that Defendants were ensuring the health of their
 9   CONTESSA trial patients while simultaneously misleading their investors by failing to
10   disclose that material information. As Plaintiff notes, that the CONTESSA trial patients
11   experienced elevated rates of neutropenia is not the sole basis for his allegations of scienter;
12   rather, it is that Defendants allegedly significantly altered the CONTESSA trial protocol to
13   address the neutropenia and patient withdrawals, without ever disclosing that fact to
14   investors. (Doc. No. 30 at 26.) In sum, after considering all of these allegations, the Court
15   concludes that Plaintiff has met his burden in creating a “cogent inference” that Defendants
16   acted at least deliberately recklessly. See Tellabs, Inc., 551 U.S. at 314. Accordingly, it
17   denies Defendants’ motion to dismiss Plaintiff’s Section 10(b) claim.3
18          C.      Whether The SAC Satisfies Federal Pleading Requirements
19          Finally, Defendants contend that Plaintiff’s SAC fails to meet federal pleading
20   standards. (Doc. No. 25-1 at 9–12.) The Court disagrees. Defendants’ arguments are better
21   suited to a motion for summary judgment or opposition to class certification when the
22   record is more fully developed.
23
24
25
     3
             Defendants also seek to dismiss Plaintiff’s Section 20(a) claim on the sole ground that Plaintiff
26   failed to plead a primary violation of Section 10(b). (Doc. No. 25-1 at 25.) Because the Court concludes
     Plaintiff has sufficiently pled a violation of Section 10(b), the Court denies Defendants’ motion to dismiss
27   Plaintiff’s Section 20(a) claim. See In re Vical Inc. Sec. Litig., No. 13-CV-2628 BAS RBB, 2015 WL
28   1013827, at *6 (S.D. Cal. Mar. 9, 2015) (“In order to succeed on a section 20(a) claim, a plaintiff must
     properly plead an underlying section 10(b) violation.”).

                                                         16
                                                                                              3:20-cv-01828-H-LL
     Case 3:20-cv-01828-H-LL Document 36 Filed 08/04/21 PageID.863 Page 17 of 17



 1                                         Conclusion
 2         For the reasons above, the Court denies Defendants’ motion to dismiss Plaintiff’s
 3   SAC in its entirety. Defendants must file an answer to the SAC within thirty (30) days of
 4   the date of this Order.
 5         IT IS SO ORDERED.
 6   DATED: August 4, 2021
 7
                                                 MARILYN L. HUFF, District Judge
 8                                               UNITED STATES DISTRICT COURT
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                17
                                                                               3:20-cv-01828-H-LL
